Title: From Benjamin Franklin to Anthony Benezet, 14 July 1773
From: Franklin, Benjamin
To: Benezet, Anthony


Dear Friend,
London, July 14. 1773
I received your Favour of April 24. with the Pamphlets for which I thank you. I am glad to hear that such humane Sentiments prevail so much more generally than heretofore, that there is Reason to hope Our Colonies may in time get clear of a Practice that disgraces them, and without producing any equivalent Benefit, is dangerous to their very Existence.
I hope e’re long to have the Pleasure of seeing you, and conversing with you more fully on that and other Subjects than I can now do by writing. In the mean time believe me ever Dear Friend Yours most affectionately
B F.
Mr Antho Benezet,
